Citation Nr: 1647583	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for a psychiatric disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of the Veterans Affairs (VA).

In January 2014, the Veteran appeared for a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A request for entitlement to a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim.  The Veteran has contended during the pendency of the appeal that he is unable to work due to the service-connected psychiatric disability.  Thus, although the issue of entitlement to a TDIU has not been addressed previously as part of the claim for an increased rating, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  From March 29, 2010, to April 7, 2010, the Veteran's service-connected psychiatric disability was manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Since March 29, 2010, the Veteran's service-connected psychiatric disability has not been manifested by symptomatology more nearly approximating total occupational and social impairment. 

3.  The Veteran's service-connected psychiatric disability, hearing loss disability, and tinnitus are sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment considering his prior vocational experience and level of education.


CONCLUSIONS OF LAW

1.  From March 29, 2010, to April 7, 2010, the criteria for an increased rating of 70 percent, but not greater, for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  As of March 29, 2010, the criteria for an increased rating in excess of 70 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2010 of the requirements for substantiating a claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The required notice was provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA has obtained three VA psychiatric examination reports, dated in June 2010, April 2015, and December 2015.  The examination reports are thorough and adequately note the severity of the Veteran's service-connected psychiatric disability.  

In a June 2014 Remand, the Board requested that all outstanding VA treatment records be obtained and the Veteran be provided with a VA examination to determine the current severity of the service-connected disability.  The Board finds substantial compliance with the Remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A January 2008 rating decision granted service connection for a psychiatric disability, and assigned a 30 percent rating effective July 19, 2006.  On April 27, 2010, the Veteran filed a claim for an increased rating for the psychiatric disability.  An April 2015 rating decision assigned a 70 percent rating, effective April 8, 2010.  That decision explained that VA regulations allow for the grant of an increased rating effective at any date within one year of the filing of the claim and stated that the April 8, 2010, date had been selected as it was the date of a private psychiatric examination report, demonstrating a worsening of the Veteran's symptoms.

For the entire increased rating period, the Veteran's psychiatric disability has been rated under the General Rating Formula for Mental Disorders.   38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

In adjudicating a claim for a higher rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating indicating the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 71 to 80 is defined as a situation where "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  A GAF of 31 to 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF of 21 to 30 is defined as "behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)."  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).

In a March 29, 2010, VA mental health initial note, the Veteran indicated that he was seeking treatment for a psychiatric disability for the first time in two years.  The Veteran stated that he was having difficulty sleeping due, in part, to nightmares which occurred several times per week.  He indicated that he drove a truck at night and found it hard to rest.  He stated that he experienced periods of road rage.  The Veteran reported having crying spells.  The Veteran denied having thoughts of self-harm, but indicated that he had thoughts about harming others.  The examiner diagnosed PTSD and assigned a GAF score of 50.  

In an April 8, 2010, private psychiatric examination report, the Veteran reported having a "great" marriage with his wife of 38 years.  He indicated that she worked as a licensed nurse practitioner and he described her as kind-hearted.  He stated that his son, age 35, was doing well.   The Veteran stated that previously he worked as a truck driver 23 hours per week, driving a 400-mile round trip.  He stated that he had never had any interpersonal problems on the job.  The Veteran reported PTSD symptoms, such as intrusive recollections and bad dreams about the Vietnam War, but denied having flashbacks.  He stated that he avoided things that reminded him of the war.  He stated that he sometimes experienced periods of flat-line emotions, derealization, depersonalization, and trance-like states that could last for days.  The Veteran stated that, after such states, he experienced increased arousal in the form of sleep problems, anger difficulties, concentration problems, hypervigilance, and startle responses.  The Veteran indicated that his current level of distress measured a seven on a scale of 10 and his impairment of general functioning rated a five.  

The Veteran indicated that he had depressive mood swings, including times he would not speak to his wife for three weeks before returning to normal.  He reported experiencing anger problems, including times when he would act out with his fist or whatever was in his hand while driving on the road due to frustration with other drivers.  He also described agitation when he became mad at others, causing him to retreat.  He indicated that his energy was variable, with multiple states of drained fatigue.  He specifically denied experiencing mania or hypomania.  He denied having suicidal ideation, but admitted to having "feelings of harm towards others" on numerous occasions, such as "drink, use the gun, shoot his car up."  He denied having any plans to harm anyone at the present.  He denied having any obsessions, but admitted to compulsively checking things and having paranoid rituals involving looking outside.  He reported experiencing unusual perceptual phenomena, stating that he heard voices while driving at night, and saw things in the road such as people or animals.  He said that he had developed paranoid attitudes, to include feelings that there might be cameras and nosy people around him.  He also thought that there might be some hidden meanings behind things that he saw on television, especially programs about Israel.  He stated that he had disturbing thoughts, such as images of people dying and seeing his wife dead.  Regarding supernatural influences, he stated that there were angels and demons.  He stated that his biggest phobia was the death of his family.  

On examination, the examiner noted that the Veteran had a short attention span, but was cooperative and presented himself in an unremarkable manner.  The examiner noted that the Veteran's affect was within normal limits and speech patterns were relevant, coherent, and appropriate.  The Veteran's psychomotor activity was increased and the Veteran reported being sad that day, but noted that he normally felt neither excessively happy nor excessively sad.  He was oriented to time, place, and person.  The Veteran's memory was broadly intact, although inexact for specifics.  The Veteran's associations were relevant and his stream of thought was normal.  The Veteran stated that he had a lot of friends when he used to drink, but only had a few now.  The examiner noted that the Veteran displayed considerable avoidance of others and paranoid suspiciousness at this time.  

The examiner diagnosed depressive disorder and chronic PTSD.  The examiner indicated that the Veteran was covertly paranoid and had considerable difficulty in performing his job.  The examiner reported that the Veteran would have problems with other drivers on the road, resulting in angry outbursts and morbid dreams of people killing their families and violence.  The examiner stated that, while the Veteran worked, he believed that the Veteran's job was adding to his anger difficulties and agitation.  The examiner assigned a GAF score of 48.  

In a subsequent April 2010 VA mental health note, the Veteran reported that his job as a contract driver for the Post Office was ending.  He indicated that he had little motivation to do anything as he saw no purpose to any of his actions.  The examiner stated that the Veteran showed no signs of hallucinations or delusions during the interview, and did not have any current thoughts of self-harm or suicide.  

In a June 2010 VA psychiatric examination report, the Veteran reported having depressive periods of one to two weeks duration, occurring monthly to every three months.  The Veteran indicated that, during those periods, he placed a blanket over his window, close the blinds, and stay at home while his wife went work.  The Veteran stated that he secluded himself in a spare bedroom, reading the Bible while taking notes.  The Veteran stated that the depressive feelings had unknown triggers, but he identified anger at the treatment of Vietnam Veterans as a constant source of anger and depression.  He reported having less interest in previously enjoyed activities, such as going to church, even though he attended four sessions each week.  The Veteran indicated that he had a good relationship with his wife of 38 years.  He stated that he went to K-mart with her once or twice each month, but became impatient during the excursions.  He reported trying to avoid other shopping outings because he did not like to be around crowds.  Due to financial constraints, he and his wife only ate out once a month.  He indicated that they always went to a Chinese restaurant, in part, due to the cheap cost, but mostly because there were few people there.  The Veteran stated that he had one son with whom he had a good relationship and met every week for Sunday dinner.  He stated that he also talked to his son about four times a week with the son initiating the telephone calls.  He reported having two brothers.  He stated that he went to church three times a week with his younger brother and talked on the telephone with his older brother several times a month.  The Veteran stated that, besides attending church with his brother, he had been preaching at an African-American church every Tuesday night since 2001.  The Veteran indicated that he worked out a local fitness center two hours each morning, five days per week.  The Veteran stated that he enjoyed deer hunting, but had lost interest in the activity after his hunting mate died in 2004 or 2005.  He stated that he enjoyed reading the Bible and health materials, watching crime shows on television, and doing home projects.

On examination, the examiner noted that the Veteran was clean and neatly groomed.  His speech was unremarkable.  His attitude toward the examiner was cooperative, friendly, and attentive.  His affect was normal.  His mood was anxious.  His orientation, thought processes, thought content, judgment, intelligence, and insight were all normal.  The Veteran's remote and recent memory were both mildly impaired.  The examiner noted that the Veteran did not exhibit markedly diminished interest or participation in significant activities.  The Veteran also did not describe any sense of detachment and reported having normal emotional connections with others.  The Veteran did not report having a foreshortened future and stated that he believed he would live a full life.  The Veteran denied homicidal or suicidal ideation.  

The Veteran stated that he had chronic sleep impairment, with frequent awakenings and strange dreams, usually about snakes and dogs.  The Veteran reported having frequent road rage incidents, to include periods when he became so mad at other drivers that he went blind.  He denied driving aggressively.  The Veteran stated that he was prone to breaking objects and throwing tools away if he became angry while engaged in a building project.  He reported being quick to anger and speaking loudly while stressing a point.  

The Veteran reported seeing deer crossing the highway and an unidentified woman in the highway while driving at night.  He indicated seeing "a flash" on the periphery of his vision and hearing someone calling his name while at home.  He stated that he had lived in his wife's grandfather's house since 1991 and all those occurrences began after he moved into that house.  The Veteran also reported experiencing multiple daily occurrences of recurrent and intrusive recollections of in-service traumas.  He stated that those recollections could be triggered by any number of things, such as the sound of a diesel engine, the smell of weed killer, and the sight of a dead animal on the side of the road.  The Veteran stated that he could disconnect from those recollections quickly.  He reported crying during Vietnam documentaries which he watched to see if his company was featured.  The Veteran stated that he attempted to avoid recollections of his in-service experiences because he believed he did not do enough while he was in service.  The Veteran stated that he no longer worked because his company's contract with the Post Office expired at the end of May.  The Veteran did not indicate that his unemployment was related to a psychiatric disability.  

The examiner diagnosed anxiety disorder and chronic depressive disorder.  The examiner assigned a GAF score of 61.

In a September 2010 VA mental health note, the Veteran reported having found a new job.  He stated that he felt guilty because his son recently had lost a well-paying job and had not a found a job as quickly as he had.  He stated that he worked out regularly with a group of men.  He indicated that he saw this group as a support for him to lean on while his wife worked.  

In a December 2010 VA mental health note, the Veteran indicated that he was working the midnight shift at his new job.  The Veteran stated that he still felt hypervigilant and had a hyperstartle response.

In a June 2013 VA mental health note, the Veteran reported having had his foot amputated in 1972, soon after he left service.  The Veteran indicated that he was still married to his wife of 40 years.  The Veteran stated that he worked for the federal government in a security position in a highway tunnel where he trained others to provide security in similar tunnels.  He stated that, in the past, he worked in positions where he could be alone and somewhat isolated.  The examiner diagnosed PTSD and assigned a GAF score of 45.

In an October 2013 VA mental health note, the Veteran indicated that he still worked and had been preaching at his sister's church occasionally.  He stated that the opportunities to preach were good for him.  The VA examiner diagnosed chronic PTSD and assigned a GAF score of 45.

In a November 2013 VA mental health medication management note, the Veteran stated that his overall mood was fairly good.  He indicated that he got along well with his wife and coworkers.  He indicated that his paranoia and hypervigilance were his main problems.  He reported avoiding crowds, and arranging appointments and errands for low volume times.  

In a December 2013 VA mental health note, the Veteran reported having a positive experience preaching for his sister's church the previous night.  He stated that he was doing well with his health and that he was able to work physically.  The examiner diagnosed PTSD and assigned a GAF score of 55.

In a February 2014 private psychological evaluation, the Veteran stated that he felt unable to enjoy things at that time.  He indicated that he had feelings of guilt and worthlessness.  He reported symptoms of increased physiological arousal, including difficulty sleeping, heightened startle responses, and feeling jittery all day.  He stated that he had difficulty concentrating as he walked into rooms and forgot why he entered, lost track of conversations, and forgot things he had just read.  He admitted having thoughts of suicide, but stated that he would not follow through with them due to his religious beliefs.  He said that he had difficulty controlling his emotions and frequently experienced crying episodes. 

The Veteran indicated that he had worked at the Memorial Tunnel since 2010.  While he initially worked there as a security guard, he now acted as a maintenance man and mechanic.  The Veteran told the examiner that he had seen a "spirit" in the church the previous night and had once seen an angel.  He said that those experiences had not changed his functioning and denied having any current perceptual disturbances. 

The examiner noted that the Veteran was dressed casually, and exhibited good personal care and hygiene.  The examiner stated that the Veteran appeared sluggish and, although he appeared to be cooperating fully, appeared somewhat reserved.  When asked to describe his mood, the Veteran stated that he had dreaded coming to the session.  The examiner noted that the Veteran's affect was blunted.  The Veteran's speech was invariably relevant and coherent, even though he did not generate spontaneous conversation.  On testing, the examiner found that the Veteran's remote memory was moderately impaired and his concentration was markedly impaired.  The examiner diagnosed chronic PTSD and depressive disorder, and assigned a GAF score of 55.  

In a February 2015 VA mental health note, the Veteran stated that his mother-in-law was in the hospital.  

In a March 2015 VA mental health note, the Veteran indicated that he was restricted primarily to his home, because he shared a vehicle with his wife who was using it to visit her mother.  He stated that this isolation was increasing his depression.  He reported being very active in his church and having a deep religious belief that provided a great deal of support.  He said that he was taking a vacation with his wife and son at the end of the month.  

In an April 2015 VA psychiatric examination report, the Veteran reported having problems with sleep and intrusive memories of in-service trauma.  The Veteran indicated that he had social anxiety, irritability issues, and depression which caused difficulty with his mood and energy.  The Veteran stated that he did not have any hobbies.  Instead, he spent his time at church or reading the Bible at home.  The Veteran indicated that he drove a coal truck from 1974 to 1991, and a mail truck from 1991 to 2010.  He stated that had been laid off from his most recent job in August 2014.

The Veteran denied having any suicidal ideation.  He reported that in 1991, while he was drinking, he tried to shoot a friend of his son after the boy stole from him.  The Veteran said that he went to look for the individual and, being unable to find him, shot out his car windows.  He indicated that he would have shot the boy had he been successful in locating him.  When the sheriff asked him about the incident, he denied any involvement.  

After the examination, the VA examiner diagnosed PTSD and depressive disorder.  The examiner found that the Veteran would experience occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran's disability would be manifested by such symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, flatted affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran's disability would cause at least moderate difficulty with any kind of employment, related to limited functional limitations of mood, anxiety, irritability, and concentration problems associated with poor coping with stress.

In a December 2015 VA psychiatric examination report, the Veteran stated that his marriage was great, and that he had good relations with his son and daughter-in-law.  He indicated that he was an elder of the church he had been attending for the previous 21 years.  He stated that, other than his relatives, he had generally distanced himself from others.  He reported that he went four-wheeling with his wife for recreation, but did not have any hobbies.  He stated that he spent five to six hours each day reading the Bible and watching Christian programming.  He stated that he had tried to return to work as a security guard in August 2015, but quit after one night because the presence of an abundance of people around him made him anxious.  

After the examination, the VA examiner diagnosed PTSD, manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner stated that the Veteran's disability was manifested by such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner stated that it was not possible to conclude that the Veteran could not work due to his service-connected psychiatric disability given the diverse range of employment opportunities and settings that may exist.  However, the examiner indicated that it was plausible to suggest that the symptoms inherent within the Veteran's disability would significantly limit his ability to maintain long-term employment in particular work settings, such as those requiring extensive interpersonal interaction and the completion of complex tasks.  

The Veteran filed a claim for an increased rating in excess of 30 percent on April 27, 2010.  When a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO assigned the current 70 percent rating as being effective April 8, 2010, the date of a private psychiatric examination report which showed an increase in the Veteran's psychiatric symptomatology.  

The Board finds that, for the increased rating period from March 29, 2010, to April 7, 2010, the Veteran's service-connected psychiatric disability more nearly approximated the criteria required for a 70 percent rating under the appropriate diagnostic code.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

In the March 29, 2010, VA mental health initial note, the examiner noted that the Veteran had not sought personal treatment for his disability in two years.  At that time, the Veteran reported experiencing incidents of road rage, crying spells, and thoughts of harming others.  The Board finds that those symptoms more nearly more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a worklike setting), as required for a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

The Board finds that, for the entire increased rating period from March 29, 2010, the Veteran's service-connected psychiatric disability has not been manifested by symptomatology more nearly approximating the criteria for a next higher 100 percent rating under the appropriate diagnostic code.  Specifically, the Veteran's psychiatric disability has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

Although the Veteran has some difficulty concentrating and with memory, the evidence of record contains no notation indicating that he experienced gross impairment in thought processes or communication.  Although the Veteran stated that he shot an individual's car windows in 1991, the record for the increased rating period on appeal contains no suggestion that the Veteran engaged in grossly inappropriate behavior.  Moreover, although the Veteran once reported having thought of killing himself, reported feelings of road rage, and damaged inanimate objects while angry, the evidence for the period contains no indication that the Veteran is a persistent danger to himself or others.  The record clearly indicates that the Veteran is able to perform activities of daily living.  Although the Veteran has experienced some degree of memory loss, his memory loss is not so severe that he has forgotten the names of his close relatives, his own occupation, or his own name.  Moreover, the Veteran throughout the increased rating period has appeared oriented to the proper time and place.  

The lowest GAF score assigned for the Veteran's psychiatric disability during the increased rating period was 45.  A GAF score of 45 indicates serious impairment, but not the total impairment contemplated by the next highest 100 percent rating.

The record indicates that the Veteran has experienced visual and audio hallucinations during the increased rating period, to include seeing figures on the road and hearing voices calling his name.  Persistent delusions or hallucinations are listed amongst the criteria suggestive of a 100 percent rating.  However, even with those symptoms, the Veteran has not experienced the total occupational and social impairment required for a 100 percent rating during the increased rating period.  During the entire period from March 29, 2010, the Veteran has been able to maintain strong relationships with members of his family.  Even though he has difficulty being around large groups of people, the Veteran also has been able to participate in church activities, to include working in leadership roles.  As the record clearly demonstrates that the Veteran does not experience total social impairment due to the psychiatric disability, for the entire increased rating period from March 29, 2010, the Veteran's service-connected psychiatric disability has not been manifested by symptomatology more nearly approximating the criteria for a 100 percent rating under the appropriate diagnostic code.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

For the reasons stated above, for the increased rating period from March 29, 2010, to April 7, 2010, the criteria for an increased rating of 70 percent, but not greater, for a psychiatric disability have been met.  For the entire increased rating period under appeal from April 8, 2010, the Board finds that the criteria for an increased rating in excess of 70 percent for a psychiatric disability have not been met.  As the preponderance of the evidence is against the granting of even higher ratings, the claim for any higher rating than 70 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether referral for consideration of an extraschedular rating is warranted for a psychiatric disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe a Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and no referral is required.  However, if the schedular rating does not contemplate a Veteran's level of disability and symptomatology, and is found inadequate, the Board must determine whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, to include marked interference with employment and frequent hospitalization due to the disability.  38 C.F.R. 3.321(b)(1) (2016).  When the Rating Schedule is inadequate to rate a Veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1) (2016).

Regarding the service-connected psychiatric disability, for applicable rating periods, the Board finds that all the symptomatology and impairment caused by the Veteran's disability were specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The Board finds that all the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Comparing the Veteran's disability level and symptomatology, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

As the schedular rating contemplates the symptomatology of the Veteran's psychiatric disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. 3.321(b)(1) (2016).  In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's psychiatric disability, the Board is not required to remand this matters to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If the evidence demonstrates that a Veteran is unemployable by reason of his service-connected disability, but fails to meet these percentage standards, the claim shall be submitted to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Additionally, the mere fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

The Veteran claims that he is unemployable due to his service-connected psychiatric disability which is rated 70 percent.  The Veteran has also established service connection for tinnitus, rated 10 percent and bilateral hearing loss, rated 0 percent.  The combined service-connected disability rating is 70 percent.  The Veteran's school history indicates that he completed high school and worked for most of his life as a truck driver.  He has provided credible evidence indicating that he experiences audio and visual hallucinations, and periods of road rage.  The Board finds that those symptoms make any future employment as a truck driver implausible.  The Veteran also worked as a security guard.  Considering the Veteran's condition, future work in security would be implausible.  Moreover, the Veteran, though not totally impaired socially, has indicated that he cannot work around groups of people due to the severity of his psychiatric disability.  The Veteran reports that he acts as a preacher on a regular basis.  Yet, the Veteran has not reported being an employee of any church and has not reported earning a salary from that activity that would constitute substantially gainful employment.

Considering the Veteran's education, training, and previous work experience, and resolving doubt in the Veteran's favor, the Board finds that the Veteran is unable to work solely due to the service-connected disabilities.  Therefore, entitlement to a TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

From March 29, 2010, to April 7, 2010, entitlement to an increased rating of 70 percent, but not greater, for a psychiatric disability is granted.  

Entitlement to a rating in excess of 70 percent for a psychiatric disability is denied.  

Entitlement to TDIU is granted.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


